 

Exhibit 10.4

 

BRAIN SCIENTIFIC INC.

 

2018 EQUITY INCENTIVE PLAN

 

This 2018 Brain Scientific Inc. Equity Incentive Plan (the “Plan”) provides for
the grant of restricted stock, restricted stock units and options to acquire
shares of Common Stock of Brain Scientific Inc., a corporation formed under the
laws of the State of Nevada (the “Corporation”). Awards granted under this Plan
will include:

 

 

(a)

stock options that qualify and are intended to qualify under Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”), which will be referred
to in this Plan as “Incentive Stock Options”;

 

 

(b)

stock options that do not qualify under Section 422 of the Code (or which are
not intended to be classified as Incentive Stock Options), which will be
referred to in this Plan as “Non-Qualified Stock Options” (and together with
Incentive Stock Options and any other form of stock option issued under the
Plan, “Options”); and

 

 

(d)

restricted stock and restricted stock units, which together with Non-Qualified
Stock Options shall be referred to in this Plan as “Non-Qualified Awards”.

 

Options and Non-Qualified Awards granted under this Plan are collectively
referred to as “Awards”.

 

1.     PURPOSE

 

1.1  The purpose of this Plan is to retain the services of valued key employees
and consultants of the Corporation and such other persons as the Committee (as
hereinafter defined) shall select in accordance with Section 3 below, and to
encourage such persons to acquire a greater proprietary interest in the
Corporation, thereby strengthening their incentive to achieve the objectives of
the shareholders of the Corporation, and to serve as an aid and inducement in
the hiring of new employees and to provide an equity incentive to consultants
and other persons selected by the Committee.

 

1.2  This Plan shall at all times be subject to all legal requirements relating
to the administration of Awards, if any, under applicable corporate laws,
applicable United States federal and state securities laws, the Code, the rules
of any applicable stock exchange or stock quotation system, and the rules of any
other foreign jurisdiction applicable to Awards granted to residents therein
(collectively, the “Applicable Laws”).

 

2.     ADMINISTRATION

 

2.1  This Plan shall be administered initially by the board of directors of the
Corporation (the “Board”), except that the Board may, in its discretion,
establish a committee composed of two (2) or more members of the Board or two
(2) or more other persons to administer the Plan, which committee (the
“Committee”) may be an executive, compensation or other committee, including a
separate committee especially created for this purpose.  

 

2.2  [INTENTIONALLY OMITTED]

 

2.3  The Committee shall have the powers and authority vested in the Board
hereunder. The members of any such Committee shall serve at the pleasure of the
Board. A majority of the members of the Committee shall constitute a quorum, and
all actions of the Committee shall be taken by a majority of the members
present. Any action may be taken by a written instrument signed by all of the
members of the Committee and any action so taken shall be fully effective as if
it had been taken at a meeting.

 

2.4  Subject to the provisions of this Plan and any Applicable Laws, and with a
view to accomplishing the purpose of the Plan, the Committee shall have sole
authority, in its absolute discretion, to:

 

 

(a)

construe and interpret the terms of the Plan and any Award granted pursuant to
this Plan;

 

1

--------------------------------------------------------------------------------

 

 

 

(b)

define the terms used in the Plan;

 

 

(c)

prescribe, amend and rescind the rules and regulations relating to this Plan;

 

 

(d)

correct any defect, supply any omission or reconcile any inconsistency in this
Plan;

 

 

(e)

grant Awards under this Plan, except grants to directors, the CEO, the CFO and
the COO of the Corporation, which will be granted by the Board as a whole only
if required by Applicable Law;

 

 

(f)

determine the individuals to whom Awards shall be granted under this Plan and
whether the Award is granted as an Incentive Stock Option or a Non-Qualified
Award;

 

 

(g)

determine the time or times at which Awards shall be granted under this Plan;

 

 

(h)

determine the number of shares of Common Stock subject to each Award, the
exercise price of each Award, the duration of each Award and the times at which
each Award shall become vested and exercisable;

 

 

(i)

determine all other terms and conditions of the Awards;

 

 

(j)

to prescribe, amend or rescind rules, guidelines and policies relating to the
Plan, or to adopt sub-plans or supplements to, or alternative versions of, the
Plan, including, without limitation, as the Committee deems necessary or
desirable to comply with the laws or regulations of or to accommodate the tax
policy, accounting principles or custom of, foreign jurisdictions whose citizens
may be granted Awards; and

 

 

(k)

make all other determinations and interpretations necessary and advisable for
the administration of the Plan.

 

2.5  All decisions, determinations and interpretations made by the Committee
shall be binding and conclusive on all participants in the Plan and on their
legal representatives, heirs and beneficiaries.

 

3.             ELIGIBILITY

 

3.1  Incentive Stock Options may be granted to an “Employee”, meaning any
individual who, at the time such option is granted, is an employee of the
Corporation or any corporation (other than the Corporation) that is a “Parent
Corporation” of the Corporation or “Subsidiary Corporation” of the Corporation,
as those terms are defined in Sections 424(e) and 424(f), respectively, of the
Code (or any successor provisions) and the regulations thereunder (as amended
from time to time) (“Related Corporation”).

 

3.2  Non-Qualified Awards may be granted to Employees, and to such other persons
who are not Employees as the Committee shall select, subject to any Applicable
Laws.

 

3.3  Awards may be granted in substitution for outstanding Awards of another
corporation in connection with the merger, consolidation, acquisition of
property or stock or other reorganization between such other corporation and the
Corporation or any subsidiary of the Corporation. Awards also may be granted in
exchange for outstanding Awards.

 

3.4  Any person to whom an Award is granted under this Plan is referred to as a
“Participant”.

 

4.             [INTENTIONALLY OMITTED]

 

5.             [INTENTIONALLY OMITTED]

 

2

--------------------------------------------------------------------------------

 

 

6.             STOCK

 

6.1  The Committee is authorized to grant Awards to acquire shares of Common
Stock, shares of restricted stock and restricted stock units, in each calendar
year, in a number not exceeding 3,500,000. Notwithstanding the foregoing, the
maximum number of shares that may be subject to Incentive Stock Options granted
under the Plan shall be 3,500,000, subject to adjustment as provided in Section
7.1(o). Shares of Common Stock with respect to which Awards may be granted
hereunder are subject to adjustment as set forth in Section 7.1(o) herein. In
the event that any outstanding Award expires or is terminated for any reason,
the shares of Common Stock allocable to the unexercised portion of such Award
may again be subject to an Award granted to the same Participant or to a
different person eligible under Section 3 herein.

 

6.2  The maximum number of shares of Common Stock for which an Award may be
granted to any person in any calendar year shall be 3,500,000.

 

7.             TERMS AND CONDITIONS OF AWARDS

 

7.1  Each Award granted under this Plan shall be evidenced by a written
agreement approved by the Committee (each, an “Award Agreement”). Award
Agreements may contain such provisions, not inconsistent with this Plan or any
Applicable Laws, as the Committee in its discretion may deem advisable. All
Awards also shall comply with the following requirements:

 

 

(a)

Number of shares of Common Stock underlying the Award and Type of Award

 

Each Award Agreement shall state the number of shares of Common Stock to which
it pertains and whether the Award is intended to be an Incentive Stock Option, a
Non-Qualified Stock Option, restricted or unrestricted stock or restricted stock
units; provided that:

 

 

(i)

the number of shares of Common Stock that may be reserved pursuant to the
exercise of Awards granted to any person shall not exceed five percent (5%) of
the issued and outstanding shares of Common Stock of the Corporation;

 

 

(ii)

in the absence of action to the contrary by the Committee in connection with the
grant of an Award, all Awards shall be Non-Qualified Awards;

 

 

(iii)

the aggregate fair market value (determined at the Date of Grant, as defined
below) of the shares of Common Stock with respect to which Incentive Stock
Options are exercisable for the first time by the Participant during any
calendar year (granted under this Plan and all other plans under which incentive
stock options may be granted of the Corporation, a Related Corporation or a
predecessor corporation) shall not exceed U.S. $100,000, or such other limit as
may be prescribed by the Code as it may be amended from time to time (the
“Annual Limit”); and

 

 

(iv)

any portion of an Award that exceeds the Annual Limit shall not be void but
rather shall be a Non-Qualified Stock Option.

 

 

(b)

Date of Grant

 

Each Award Agreement shall state the date the Committee has deemed to be the
effective date of grant of the Award for purposes of this Plan (the “Date of
Grant”).

 

 

(c)

Exercise Price

 

Each Award Agreement shall state the price per share of Common Stock to which an
Award is exercisable (if applicable). The Committee shall act in good faith to
establish the exercise price in accordance with Applicable Laws; provided that:

 

3

--------------------------------------------------------------------------------

 

 

 

(i)

the per share exercise price for an Incentive Stock Option or Non-Qualified
Stock Option shall not be less than the fair market value per share of Common
Stock at the Date of Grant as determined by the Committee in good faith;

 

 

(ii)

with respect to Incentive Stock Options granted to greater-than-ten percent
(10%) shareholders of the Corporation (as determined with reference to Section
424(d) of the Code), the exercise price per share shall not be less than one
hundred ten percent (110%) of the fair market value per share of Common Stock at
the Date of Grant as determined by the Committee in good faith; and

 

 

(iii)

Awards granted in substitution for outstanding options of another corporation in
connection with the merger, consolidation, acquisition of property or stock or
other reorganization involving such other corporation and the Corporation or any
subsidiary of the Corporation may be granted with an exercise price equal to the
exercise price for the substituted option of the other corporation, subject to
any adjustment consistent with the terms of the transaction pursuant to which
the substitution is to occur and subject to the requirements of Sections 424 and
409A of the Code (and the regulations promulgated thereunder) to the extent such
requirements are applicable.

 

 

(d)

Duration of Awards

 

At the time of the grant of the Award, the Committee shall designate, subject to
Section 7.1(g) herein, the expiration date of the Award, which date shall not be
later than ten (10) years from the Date of Grant; provided that the Committee
decided otherwise in specific Award Agreements or that the expiration date of
any Incentive Stock Option granted to a greater than ten percent (10%)
shareholder of the Corporation (as determined with reference to Section 424(d)
of the Code) shall not be later than five (5) years from the Date of Grant. In
the absence of action to the contrary by the Committee in connection with the
grant of a particular Award, and except in the case of Incentive Stock Options
as described above, all Awards granted under this Section 7 shall expire ten
(10) years from the Date of Grant.

 

 

(e)

Vesting Schedule

 

No Award shall be exercisable until it has vested. The vesting schedule for each
Award shall be specified by the Committee at the time of grant of the Award;
provided that if no vesting schedule is specified at the time of grant or
otherwise provided in the applicable Award Agreement, the Award shall vest as
follows:

 

 

(i)

on the six (6) month anniversary of the Date of Grant, the Award shall vest and
shall become exercisable with respect to twenty five percent (25%) of the Common
Stock to which it pertains;

 

 

(ii)

on the seven (7) month and each successive month anniversary to and including
the twenty four (24) month anniversary, the Award shall vest and become
exercisable with respect to an additional one-twenty-fourth (1/24th) of shares
of Common Stock to which it pertains.

 

The Committee may specify a vesting schedule for all or any portion of an Award
based on the achievement of performance objectives established in advance of the
commencement by the Participant of services related to the achievement of the
performance objectives. Performance objectives shall be expressed in terms of
objective criteria, including but not limited to, one or more of the following:
return on equity, return on assets, share price, market share, sales, earnings
per share, costs, net earnings, net worth, inventories, cash and cash
equivalents, gross margin or the Corporation’s performance relative to its
internal business plan. Performance objectives may be in respect of the
performance of the Corporation as a whole (whether on a consolidated or
unconsolidated basis), a Related Corporation, or a subdivision, operating unit,
product or product line of either of the foregoing. Performance objectives may
be absolute or relative and may be expressed in terms of a progression or a
range. An Award that is exercisable (in full or in part) upon the achievement of
one or more performance objectives may be exercised only following written
notice to the Participant and the Corporation by the Committee that the
performance objective has been achieved.

 

4

--------------------------------------------------------------------------------

 

 

 

(f)

Acceleration of Vesting

 

The vesting of one (1) or more outstanding Award(s) may be accelerated by the
Committee at such times and in such amounts as it shall determine in its sole
discretion.

 

 

(g)

Term of Award

 

 

(i)

Vested Awards shall terminate, to the extent not previously exercised or
settled, upon the occurrence of the first of the following events:

 

 

A.

the expiration of the Award, as designated by the Committee in accordance with
Section 7.1(d) above;

 

 

B.

the date a Participant receives a notice of his termination of employment or
contractual relationship with the Corporation or any Related Corporation for
Cause (as hereinafter defined); or

 

 

C.

the expiration of ten (10) years, unless otherwise determined in specific
agreements by the Committee, from the date of a Participant’s termination of
employment or contractual relationship with the Corporation or any Related
Corporation for any reason whatsoever other than Cause, but including death or
disability, unless, in the case of a Non-Qualified Stock Option, the exercise
period is extended by the Committee until a date not later than the expiration
date of the Award.

 

 

(ii)

Notwithstanding Section 7.1(g)(i) above, any vested Awards that have been
granted to a Participant in the Participant’s capacity as a director of the
Corporation or any Related Corporation shall terminate upon the occurrence of
the first of the following events:

 

 

A.

the event specified in Section 7.1(g)(i)A. above;

 

 

B.

the expiration of ten (10) years, unless otherwise determined in specific
agreements by the Committee, from the date such Participant ceases to serve as a
director of the Corporation or Related Corporation, as the case may be.

 

 

(iii)

Upon the death of a Participant, any vested option still in force and unexpired
may be exercised by the person or persons to whom such Participant’s rights
shall pass by the Participant’s will or by the laws of descent and distribution
at the Participant’s domicile at the time of death, within a period of twelve
(12) months after the date of the Participant’s death.

 

 

(iv)

For purposes of the Plan, unless otherwise defined in the Award Agreement,
termination for “Cause” shall have the meaning of the term as expressly defined
in a then-effective written agreement between the Participant and the
Corporation or any Related Corporation, or in the absence of such then-effective
written agreement and in the case of an Employee, termination for the following
reasons: (i) conviction of any felony involving moral turpitude or affecting the
Corporation; (ii) any refusal to carry out a reasonable directive of the chief
executive officer, the Board or the Participant’s direct supervisor, which
involves the business of the Corporation or its Related Corporation and was
capable of being lawfully performed; (iii) embezzlement of funds of the
Corporation or its Related Corporation; (iv) any breach of the Participant’s
fiduciary duties or duties of care of the Corporation; including without
limitation disclosure of confidential information of the Corporation; and (v)
any conduct (other than conduct in good faith) reasonably determined by the
Board to be materially detrimental to the Corporation. Unless accelerated in
accordance with Section 7.1(f) above, unvested Options shall terminate
immediately upon termination of employment or contractual relationship of a
Participant with the Corporation or a Related Corporation, or termination of a
Participant’s services as a director of the Corporation or a Related
Corporation, for any reason whatsoever, including death or disability.

 

 

(v)

For purposes of this Plan, transfer of employment between or among the
Corporation and/or any

 

5

--------------------------------------------------------------------------------

 

 

Related Corporation shall not be deemed to constitute a termination of
employment with the Corporation or any Related Corporation. Employment shall be
deemed to continue while the Participant is on military leave, sick leave or
other bona fide leave of absence (as determined by the Committee). The foregoing
notwithstanding, employment shall not be deemed to continue beyond the first
ninety (90) days of such leave, unless (to the extent permitted by Applicable
Law) otherwise determined in specific agreements by the Committee and unless the
Participant’s re-employment rights are guaranteed by statute or by contract.

 

 

(h)

Exercise or Settlement of Awards

 

 

(i)

Options shall be exercisable, in full or in part, at any time after vesting,
until termination of right to exercise. If less than all of the shares of Common
Stock included in the vested portion of an Option are purchased, the remainder
may be purchased at any subsequent time prior to the expiration of the exercise
period.

 

 

(ii)

Options or portions thereof may be exercised by giving written notice to the
Corporation, in such form and method as may be determined by the Corporation,
which notice shall specify the number of shares of Common Stock to be purchased,
and be accompanied by payment in the amount of the aggregate exercise price for
the Common Stock so purchased, which payment shall be in a form specified in
Section 7.1(i) below. The Corporation shall not be obligated to issue, transfer
or deliver a certificate representing shares of Common Stock to the Participant,
until provision has been made by the Participant, to the satisfaction of the
Corporation, for the payment of the aggregate exercise or purchase price, as
applicable, for all shares of Common Stock for which the Award shall have been
exercised or settled and in satisfaction of any tax withholding obligations
associated with such exercise or settlement.

 

 

(iii)

During the lifetime of a Participant, Options are exercisable only by the
Participant.

 

 

(iv)

Only a whole share of Common Stock may be issued pursuant to the exercise or
settlement of an Award, and to the extent that an Award covers less than one (1)
share of Common Stock, such fractional share shall be forfeited.

 

 

(i)

Payment upon Exercise of Option or Settlement of an Award

 

Upon the exercise of any Option or settlement of an Award requiring a purchase
price, the aggregate exercise price or purchase price (as applicable) shall be
paid to the Corporation in cash or by certified or cashier’s check. In addition,
if pre-approved in writing by the Committee who may arbitrarily withhold
consent, the Participant may pay for all or any portion of the aggregate
exercise price or purchase price (as applicable) by complying with one or more
of the following alternatives:

 

 

(i)

by delivering to the Corporation shares of Common Stock previously held by such
Participant, or by the Corporation withholding shares of Common Stock otherwise
deliverable pursuant to exercise of an Award, which shares of Common Stock
received or withheld shall have a fair market value per share of Common Stock at
the date of exercise (as determined by the Committee) equal to the aggregate
exercise price to be paid by the Participant upon such exercise or settlement;

 

 

(ii)

by delivering a properly executed exercise notice together with irrevocable
instructions to a broker promptly to sell or margin a sufficient portion of the
shares of Common Stock and deliver directly to the Corporation the amount of
sale or margin loan proceeds to pay the exercise price or settlement price; or

 

 

(iii)

by complying with any other payment mechanism approved by the Committee at the
time of exercise.

 

 

(j)

Restricted Stock

 

6

--------------------------------------------------------------------------------

 

 

An Award of restricted stock may be granted by the Corporation in a specified
number of shares of Common Stock of the Corporation to the Participant, which
shares may or may not be subject to forfeiture or other restrictions upon the
happening of specified events (the term in which such restrictions apply shall
be referred to as the “Restriction Period”). Such an Award shall be subject to
the following terms and conditions:

 

 

(i)

Restricted stock shall be evidenced by an Award Agreement. The Award Agreement
shall conform to the requirements of the Plan and may contain such other
provisions as the Committee shall deem advisable.

 

 

(ii)

Upon determination of the number of shares of restricted stock to be granted to
a Participant, the Committee shall direct that a certificate or certificates
representing the number of shares of Common Stock of the Corporation be issued
to the Participant with the Participant designated as the registered owner. If
any restrictions apply to such shares of restricted stock, the certificate(s)
representing such shares shall be legended as to sale, transfer, assignment,
pledge or other encumbrances during the Restriction Period and deposited by the
Participant, together with a stock power endorsed in blank, with the
Corporation, to be held in escrow during the Restriction Period.

 

 

(iii)

Unless otherwise determined by the Committee at the time of an Award, during the
Restriction Period the Participant shall not have the right to receive dividends
from or to vote the shares of restricted stock.

 

 

(iv)

The Award Agreement shall specify the duration of the Restriction Period, if
any, and the employment or other conditions (including performance objectives,
termination of employment on account of death, disability, retirement or other
cause) under which shares of restricted stock may be forfeited by the
Participant. At the end of the Restriction Period, if any, the restrictions
imposed shall lapse with respect to the number of shares of restricted stock as
determined by the Committee, and the legend shall be removed and such number of
shares delivered to the Participant (or, where appropriate, the Participant’s
legal representative). The Committee may, in its sole discretion, modify or
accelerate the vesting and delivery of shares of restricted stock, if those are
subject to vesting.

 

 

(k)

Restricted Stock Unit

 

The Committee is authorized to make awards of restricted stock units to any
Employee or consultant in such amounts and subject to such terms and conditions
as the Committee shall deem appropriate. On the vesting date of a restricted
stock unit, or, if later, on the date or dates set forth in the applicable Award
Agreement(s), the Corporation shall transfer to the Participant one
unrestricted, fully transferable, fully paid and non-assessable share of Common
Stock for each restricted stock unit scheduled to be paid out on such date and
not previously forfeited.

 

 

(i)

All Awards of restricted stock units made pursuant to this Plan will be
evidenced by an Award Agreement and will comply with and be subject to the terms
and conditions of this Plan.

 

 

(ii)

Unless otherwise determined by the Committee at the time of an Award, during the
Restriction Period the Participant shall not have the right to receive dividends
from and to vote the shares underlying the restricted stock units.

 

 

(iii)

Restricted stock units shall be subject to such terms and conditions as the
Committee may impose. These terms and conditions may include restrictions based
upon completion of a specified period of service with the Corporation or an
affiliate and the attainment of certain performance objectives as set out in
advance in the Participant’s individual Award Agreement.

 

 

(l)

No Rights as a Shareholder

 

A Participant shall have no rights as a shareholder of the Corporation with
respect to any shares of

 

7

--------------------------------------------------------------------------------

 

 

Common Stock covered by an Option and to any shares of Common Stock underlying a
restricted stock unit until such Participant becomes a record holder of such
shares, irrespective of whether such Participant has given notice of exercise.
Subject to the provisions of Section 7.1(o) hereof, no rights shall accrue to a
Participant and no adjustments shall be made on account of dividends (ordinary
or extraordinary, whether in cash, securities or other property) or
distributions or other rights declared on, or created in, the shares of Common
Stock for which the record date is prior to the date the Participant becomes a
record holder of the shares of Common Stock, irrespective of whether such
Participant has given notice of exercise.

 

 

(m)

Non-transferability

 

Options and unvested restricted stock and restricted stock units granted under
this Plan and the rights and privileges conferred by this Plan may not be
transferred, assigned, pledged or hypothecated in any manner (whether by
operation of law or otherwise) other than by will, by applicable laws of descent
and distribution, and shall not be subject to execution, attachment or similar
process. Upon any attempt to transfer, assign, pledge, hypothecate or otherwise
dispose of any options and unvested restricted stocks and restricted stock units
or of any right or privilege conferred by this Plan contrary to the provisions
hereof, or upon the sale, levy or any attachment or similar process upon the
rights and privileges conferred by this Plan, such Options and unvested
restricted stock and restricted stock units shall thereupon terminate and become
null and void.

 

 

(n)

Securities Regulation and Tax Withholding

 

 

(i)

Shares of Common Stock shall only be issued with respect to an Award, including
the exercise of an Option, and the issuance and delivery of such shares of
Common Stock shall comply with all Applicable Laws, and such issuance shall be
further subject to the approval of counsel for the Corporation with respect to
such compliance, including the availability of an exemption from prospectus and
registration requirements for the issuance and sale of such shares of Common
Stock. The inability of the Corporation to obtain from any regulatory body the
authority deemed by the Corporation to be necessary for the lawful issuance and
sale of any shares of Common Stock under this Plan, or the unavailability of an
exemption from prospectus and registration requirements for the issuance and
sale of any shares of Common Stock under this Plan, shall relieve the
Corporation of any liability with respect to the non-issuance or sale of such
shares of Common Stock.

 

 

(ii)

As a condition to the exercise of an Option or issuance of other Awards, the
Committee may require the Participant to represent and warrant in writing at the
time of such exercise that the shares of Common Stock are being purchased only
for investment and without any then-present intention to sell or distribute such
shares of Common Stock. If necessary under Applicable Laws, the Committee may
cause a stop-transfer order against such shares of Common Stock to be placed on
the stock books and records of the Corporation, and a legend indicating that the
shares of Common Stock may not be pledged, sold or otherwise transferred unless
an opinion of counsel is provided stating that such transfer is not in violation
of any Applicable Laws, may be stamped on the certificates representing such
shares of Common Stock in order to assure an exemption from registration. The
Committee also may require such other documentation as may from time to time be
necessary to comply with applicable securities laws. THE CORPORATION HAS NO
OBLIGATION TO UNDERTAKE REGISTRATION OF OPTIONS OR THE SHARES OF COMMON STOCK
ISSUABLE UPON THE EXERCISE OF OPTIONS OR ISSUANCE OF OTHER AWARDS.

 

 

(iii)

The Participant shall pay to the Corporation by certified or cashier’s check,
promptly upon exercise of an Option or, if sooner or later, the date that the
amount of such obligations becomes determinable upon any Award, all applicable
federal, state, local and foreign withholding taxes that the Committee, in its
discretion, determines to result upon exercise of an Option or from a transfer
or other disposition of shares of Common Stock acquired upon exercise of an
Option or otherwise related to an Option or shares of Common Stock acquired in
connection with an Option or issuance of shares underlying a different Award.
Furthermore, the Participant shall agree to indemnify the Corporation and/or its
affiliates and hold them harmless against and from any and all liability for any
such tax or interest or penalty thereon, including without limitation,
liabilities relating to the necessity to withhold, or to have

 

8

--------------------------------------------------------------------------------

 

 

withheld, any such tax from any payment made to the Participant. Upon approval
of the Committee, a Participant may satisfy such obligation by complying with
one or more of the following alternatives selected by the Committee:

 

 

A.

by delivering to the Corporation shares of Common Stock previously held by such
Participant or by the Corporation withholding shares of Common Stock otherwise
deliverable pursuant to the exercise of the Option or issuance of shares
underlying a different Award, which shares of Common Stock received or withheld
shall have a fair market value (as determined by the Committee) equal to the
minimum mandatory withholding tax obligations arising as a result of such
exercise, transfer or other disposition; or

 

 

B.

by complying with any other payment mechanism approved by the Committee from
time to time.

 

 

(iv)

The issuance, transfer or delivery of certificates representing shares of Common
Stock pursuant to the exercise of Options or issuance of shares underlying a
different Award may be delayed, at the discretion of the Committee, until the
Committee is satisfied that the applicable requirements of all Applicable Laws
and the withholding provisions of the Code have been met and that the
Participant has paid or otherwise satisfied any withholding tax obligation as
described in Section 7.1(n)(iii) above.

 

 

(o)

Adjustments Upon Changes In Capitalization

 

 

(i)

The aggregate number (in the case of Incentive Stock Options and for purposes of
the limit in Section 6.2 above) and class of shares for which Awards may be
granted under this Plan, the number and class of shares covered by each
outstanding Award, and the exercise price per share thereof (but not the total
price), and each such Award, shall all be proportionately adjusted for any
increase or decrease in the number of issued shares of Common Stock of the
Corporation resulting from:

 

 

A.

a subdivision or consolidation of shares of Common Stock or any like capital
adjustment, or

 

 

B.

the issuance of any shares of Common Stock, or securities exchangeable for or
convertible into shares of Common Stock, to the holders of all or substantially
all of the outstanding shares of Common Stock by way of a stock dividend (other
than the issue of shares of Common Stock, or securities exchangeable for or
convertible into shares of Common Stock, to holders of shares of Common Stock
pursuant to their exercise of Options to receive dividends in the form of shares
of Common Stock, or securities convertible into shares of Common Stock, in lieu
of dividends paid in the ordinary course on the shares of Common Stock).

 

 

(ii)

Except as provided in Section 7.1(o)(iii) hereof, upon a merger (other than a
merger of the Corporation in which the holders of shares of Common Stock
immediately prior to the merger have the same proportionate ownership of shares
of Common Stock in the surviving corporation immediately after the merger),
consolidation, acquisition of property or stock, separation, reorganization
(other than a mere re-incorporation or the creation of a holding Corporation) or
liquidation of the Corporation, as a result of which the shareholders of the
Corporation, receive cash, shares or other property in exchange for or in
connection with their shares of Common Stock, any Award granted hereunder shall
terminate, but the Participant shall have the right to exercise such
Participant’s Award immediately prior to any such merger, consolidation,
acquisition of property or shares, separation, reorganization or liquidation,
and to be treated as a shareholder of record for the purposes thereof, to the
extent the vesting requirements set forth in the Award Agreement have been
satisfied.

 

 

(iii)

If the shareholders of the Corporation receive shares in the capital of another
corporation (“Exchange Shares”) in exchange for their shares of Common Stock in
any transaction involving a merger (other than a merger of the Corporation in
which the holders of shares of Common Stock immediately prior to the merger have
the same proportionate ownership of shares of Common Stock in the surviving
corporation immediately after the merger), consolidation, acquisition of
property or shares, separation or reorganization (other than a mere
re-incorporation or the creation of a holding Corporation), all

 

9

--------------------------------------------------------------------------------

 

 

Awards granted hereunder shall be converted into Awards to purchase Exchange
Shares, unless the Corporation and the corporation issuing the Exchange Shares,
in their sole discretion, determine that any or all such Awards granted
hereunder shall not be converted into Awards to purchase Exchange Shares but
instead shall terminate in accordance with, and subject to the Participant’s
right to exercise the Participant’s Awards pursuant to the provisions of Section
7.1(o)(ii). The amount and price of converted Awards shall be determined by
adjusting the amount and price of the Awards granted hereunder in the same
proportion as used for determining the number of Exchange Shares the holders of
the shares of Common Stock receive in such merger, consolidation, acquisition or
property or stock, separation or reorganization. Unless accelerated by the
Board, the vesting schedule set forth in the Award Agreement shall continue to
apply to the Awards granted for the Exchange Shares.

 

 

(iv)

In the event of any adjustment in the number of shares of Common Stock covered
by any Award, any fractional shares resulting from such adjustment shall be
disregarded and each such Award shall cover only the number of full shares
resulting from such adjustment.

 

 

(v)

All adjustments pursuant to Section 7.1(o) shall be made by the Committee, and
its determination as to what adjustments shall be made, and the extent thereof,
shall be final, binding and conclusive.

 

 

(vi)

The grant of an Award shall not affect in any way the right or power of the
Corporation to make adjustments, reclassifications, reorganizations or changes
of its capital or business structure, to merge, consolidate or dissolve, to
liquidate or to sell or transfer all or any part of its business or assets.

 

 

(vii)

All adjustments made pursuant to this Section 7.1(o) shall satisfy the
requirements of Sections 424 and 409A of the Code (and the regulations
promulgated thereunder to the extent such requirements are applicable.

 

8.             TERMINATION DATE; AMENDMENT; SHAREHOLDER APPROVAL

 

8.1  Unless sooner terminated by the Board, this Plan shall terminate on the day
prior to the tenth (10th) anniversary of its adoption by the Board. No Award may
be granted after such termination or during any suspension of this Plan.

 

8.2  Any Incentive Stock Options granted by the Committee prior to the
ratification of this Plan by the shareholders of the Corporation shall be
granted subject to approval of this Plan by the shareholders of the
Corporation’s outstanding voting shares, voting either in person or by proxy at
a duly held shareholders’ meeting within twelve (12) months before or after the
date this Plan is approved by the Board.

 

9.             NO OBLIGATIONS TO EXERCISE OPTION

 

The grant of an Option shall impose no obligation upon the Participant to
exercise such Option.

 

10.           NO RIGHT TO AWARD OR TO EMPLOYMENT

 

Whether or not any Awards are to be granted under this Plan shall be exclusively
within the discretion of the Committee, and nothing contained in this Plan shall
be construed as giving any person any right to participate under this Plan. The
grant of an Award shall in no way constitute any form of agreement or
understanding binding on the Corporation or any Related Corporation, express or
implied, that the Corporation or any Related Corporation will employ or contract
with a Participant for any length of time, nor shall it interfere in any way
with the Corporation’s or, where applicable, a Related Corporation’s right to
terminate a Participant’s employment or services at any time, which right is
hereby reserved.

 

11.           AWARDS VOIDABLE

 

If a person to whom an Award under the Plan has been made fails to execute and
deliver to the Committee a related Award agreement within thirty (30) days after
it is submitted to him, the Award shall be voidable by the Committee at its
election, without further notice to such person.

 

10

--------------------------------------------------------------------------------

 

 

12.           APPLICATION OF FUNDS

 

The proceeds received by the Corporation from the sale of shares of Common Stock
issued upon the exercise of Awards shall be used for general corporate purposes,
unless otherwise directed by the Board.

 

13.           INDEMNIFICATION OF COMMITTEE

 

In addition to all other rights of indemnification they may have as members of
the Board, members of the Committee shall be indemnified by the Corporation for
all reasonable expenses and liabilities of any type or nature, including
attorneys’ fees incurred in connection with any action, suit or proceeding to
which they or any of them are a party by reason of, or in connection with, this
Plan or any Award granted under this Plan, and against all amounts paid by them
in settlement thereof (provided that such settlement is approved by independent
legal counsel selected by the Corporation), except to the extent that such
expenses relate to matters for which it is adjudged that such Committee member
is liable for willful misconduct; provided, that within fifteen (15) days after
the institution of any such action, suit or proceeding, the Committee member
involved therein shall, in writing, notify the Corporation of such action, suit
or proceeding, so that the Corporation may have the opportunity to make
appropriate arrangements to prosecute or defend the same.

 

14.           AMENDMENT AND TERMINATION OF PLAN

 

Subject to additional consents and approvals required under Applicable Law, the
Committee may, at any time, modify, amend or terminate this Plan or modify or
amend Awards granted under this Plan, including, without limitation, such
modifications or amendments as are necessary to maintain compliance with the
Applicable Laws; provided that without approval of the Corporation’s
shareholders there shall be no: (a) increase in the total number of shares
covered by the Plan, except by operation of the provisions of Section 7(o), or
the aggregate number of shares of Common Stock that may be issued to any single
person; (b) change in the class of persons eligible to receive Awards under the
Plan; or (c) other change in the Plan that requires shareholder approval under
Applicable Law. Except as otherwise provided in the Plan or an Award Agreement,
no amendment shall adversely affect outstanding Awards without the consent of
the Participant. Any termination of the Plan shall not terminate Awards then
outstanding, without the consent of the Participant.

 

15.          SECTION 409A

 

15.1 This Plan and the related Award Agreements (collectively, for purposes of
this Section 15, the “Plan”) are intended to comply with the requirements of
Section 409A of the Code (“Section 409A”). Deferrals of compensation subject to
the restrictions set forth under Section 409A and the regulations promulgated
thereunder (hereinafter, “Non-Qualified Deferred Compensation”) may only be made
under this Plan to a Participant subject to the provisions of Section 409A upon
an event and in a manner permitted by Section 409A. Any amounts payable solely
on account of an involuntary separation from service of the Participant within
the meaning of Section 409A shall be excludible from the requirements of Section
409A, either as involuntary separation pay (exempt from the provisions of
Section 409A under Treas. Reg. Section 1.409A-1(b)(9)) or as short-term deferral
amounts (as described in Treas. Reg. Section 1.409A-1(b)(4)), to the maximum
possible extent. For purposes of Section 409A, the right to a series of
installment payments under this Plan shall be treated as a right to a series of
separate payments.

 

15.2 To the extent required by Section 409A, and notwithstanding any other
provision of this Plan to the contrary, no payment of Non-Qualified Deferred
Compensation will be provided to, or with respect to, a Participant on account
of his separation from service until the first to occur of (i) the date of the
Participant’s death or (ii) the date which is one day after the six (6) month
anniversary of his separation from service, but in either case only if he is a
“Specified Employee” (as defined under Section 409A(a)(2)(B)(i) of the Code and
the regulations promulgated thereunder) in the year of his separation from
service. Any payment that is delayed pursuant to the provisions of the
immediately preceding sentence shall instead be paid in a lump sum promptly
following the first to occur of the two dates specified in such immediately
preceding sentence.

 

15.3 Any payment of Non-Qualified Deferred Compensation made pursuant to a
voluntary or involuntary Termination of Service shall be withheld until the
Participant (who is subject to the provisions of Section 409A)

 

11

--------------------------------------------------------------------------------

 

 

incurs both (i) a termination of service and (ii) a “Separation from Service”
with the Corporation and all of its affiliates, as such term is defined in
Treas. Reg. Section 1.409A-1(h).

 

15.4 If a Participant subject to the provisions of Section 409A is permitted to
elect to defer an Award or any payment under an Award, such election shall be
made in accordance with the requirements of Code Section 409A. Each initial
deferral election (an “Initial Deferral Election”) must be received by the
Committee prior to the following dates or will have no effect whatsoever:

 

(a) Except as otherwise provided below or in Treas. Reg. Section 1.409A-2, the
December 31st immediately preceding the year in which the compensation is
earned;

 

(b) With respect to a Participant’s first year of participation in the Plan,
within 30 days after the date the Participant first becomes eligible to
participate in the Plan, but only with regard to compensation paid for services
performed by the Corporation or any affiliate after the date of such election;

 

(c) With respect to any annual or long-term incentive pay which qualifies as
“performance-based compensation” within the meaning of Code Section 409A, by the
date six (6) months prior to the end of the performance measurement period
applicable to such incentive pay provided such additional requirements set forth
in Treas. Reg. Section 1.409A-2(a) are met;

 

(d) With respect to “Fiscal Year Compensation” as defined under Code
Section 409A, by the last day of the Corporation's fiscal year immediately
preceding the year in which the fiscal year compensation is earned; or

 

(e) With respect to mid-year Awards or other legally binding rights to a payment
of compensation in a subsequent year that is subject to a forfeiture condition
requiring the Participant’s continued service for a period of at least twelve
(12) months, on or before the thirtieth (30th) day following the grant of such
Award (or the date such legally binding right to a payment of compensation
arises), provided that the election is made at least twelve (12) months in
advance of the earliest date at which the forfeiture condition could lapse.


15.5 If the Plan so permits, the Committee may, in its sole discretion, permit
Participants to submit additional deferral elections in order to delay, but not
to accelerate, a payment, or to change the form of payment of an amount of
deferred compensation (a “Subsequent Deferral Election”), if, and only if, the
following conditions are satisfied: (i) the Subsequent Deferral Election must
not take effect until 12 months after the date on which it is made, (ii) in the
case of a payment other than a payment attributable to the Participant's death,
disability or an unforeseeable emergency (all within the meaning of Section 409A
of the Code) the Subsequent Deferral Election further defers the payment for a
period of not less than five years from the date such payment would otherwise
have been made and (iii) the Subsequent Deferral Election is received by the
Committee at least 12 months prior to the date the payment would otherwise have
been made. In addition, such Participants may be further permitted to revise the
form of payment they have elected, or the number of installments elected,
provided that such revisions comply with the requirements of a Subsequent
Deferral Election.

 

15.6 To the extent the Plan provides that Non-Qualified Deferred Compensation
can be paid, at the discretion of the Committee, during a certain period (e.g.,
60 days) following a permissible payment event or trigger, and if the payment
period spans two taxable years of a Participant, then such Non-Qualified
Deferred Compensation shall be paid during the second of such taxable years.

 

15.7 The preceding provisions of this Section 15 shall not be construed as a
guarantee by the Corporation or by any of its affiliates of any particular tax
effect to the Participants under this Plan. The Corporation and its affiliates
shall not be liable to the Participants for any additional tax, penalty or
interest imposed under Section 409A nor for reporting (or for failing to report)
in good faith any payment made under this Plan as an amount includible in gross
income under Section 409A.

 

12

--------------------------------------------------------------------------------

 

 

16.     TAX WITHHOLDING

 

The Corporation (or the appropriate affiliate) shall have the right to deduct
and withhold from all payments hereunder the minimum statutory required federal,
state, local or foreign taxes due to be withheld with respect to such payments.
In the case of the issuance or distribution of Common Stock or other securities
hereunder, either directly or upon the exercise of or payment upon any Award,
the Corporation, as a condition of such issuance or distribution, may require
the payment (through withholding from the Participant’s salary, reduction of the
number of shares of Common Stock or other securities to be issued, or otherwise)
of any such taxes. Each Participant may satisfy the withholding obligations by
paying to the Corporation (or the appropriate affiliate) a cash amount equal to
the amount required to be withheld or, subject to the Committee’s consent
thereto, by tendering to the Corporation (or to the appropriate affiliate) a
number of shares of Common Stock having a fair market value equivalent to such
cash amount, or by use of the following procedure if approved in writing by the
Committee: A procedure whereby a number of shares of Common Stock or other
securities may be withheld from the total number of shares of Common Stock or
other securities to be issued upon exercise, vesting or payment upon an Award,
as applicable. The Committee may, in its sole discretion, require that if any
such withholding is effected by the tendering of Common Stock, such withholding
shall be consummated with Common Stock (i) held by the Participant for at least
six months or (ii) acquired by the Participant other than under the Plan or a
similar program.

 

17.     PAYMENTS DUE MISSING PERSONS

 

The Corporation shall make a reasonable effort to locate all persons entitled to
benefits under the Plan; however, notwithstanding any provisions of the Plan to
the contrary, if, after a period of one (1) year from the date such Benefits
shall be due, any such persons entitled to Benefits have not been located, their
rights under the Plan with respect to such Benefits shall stand suspended.
Before this provision becomes operative, the Corporation shall send a certified
letter to all such persons at their last known addresses advising them that
their rights under the Plan shall be suspended. Subject to all applicable state
laws, any such suspended Benefits shall be held by the Corporation for a period
of one (1) additional year and thereafter such Benefits shall be forfeited and
thereafter remain the property of the Corporation.

 

18.     INCAPACITY

 

If the Committee shall receive evidence satisfactory to it that a person
entitled to receive payment of, or exercise, any Award is, at the time when such
benefit becomes payable or exercisable, a minor, or is physically or mentally
incompetent to receive or exercise such Award and to give a valid release
thereof, and that another person or an institution is then maintaining or has
custody of such person and that no guardian, committee or other representative
of the estate of such person shall have been duly appointed, the Committee may
make payment of such Award otherwise payable to such person to (or permit such
Award to be exercised by) such other person or institution, including a
custodian under the Uniform Gifts to Minors Act or corresponding legislation
(who shall be an adult, a guardian of the minor or a trust company), and the
release by such other person or institution shall be a valid and complete
discharge for the payment or exercise of such Award.

 

19.     GOVERNING LAW

 

All questions pertaining to the validity, construction and administration of the
Plan shall be determined in accordance with the laws of the State of New York
without regard to its principles of conflicts of law. In the event that any
person is compelled to bring a claim related to the Plan, to interpret or
enforce the provisions of the Plan, to recover damages as a result of a breach
of the terms of the Plan, or from any other cause (a “Claim”), such Claim must
be processed in the manner set forth below:

 

19.1 THE SOLE AND EXCLUSIVE METHOD TO RESOLVE ANY CLAIM IS BINDING ARBITRATION,
AND THE CORPORATION AND EACH PARTICIPANT (INCLUDING FORMER PARTICIPANTS,
BENEFICIARIES OF PARTICIPANTS OR OF FORMER PARTICIPANTS OR PERSONS ACTING FOR OR
NON BEHALF THEREOF) WAIVE THE RIGHT TO A JURY TRIAL OR COURT TRIAL. No
Participant shall initiate or prosecute any lawsuit in any way related to any
Claim covered by the terms of the Plan.

 

19.2 Any arbitration shall be binding and conducted before a single arbitrator
in accordance with the then-current JAMS Arbitration Rules and Procedures for
Employment Disputes or the appropriate governing body, as modified

 

13

--------------------------------------------------------------------------------

 

 

by the terms and conditions of this paragraph. Venue for any arbitration
pursuant to the Plan will lie in the locality of the principal executive offices
of the Corporation. The arbitrator will be selected by mutual agreement of the
parties to such arbitration or, if the parties cannot agree, then by striking
from a list of arbitrators supplied by JAMS or the appropriate governing body.
The parties to the arbitration shall each pay an equal amount of the
arbitrator’s fees and arbitration costs (recognizing that each party to the
arbitration bears the cost of its own deposition(s), witness, expert and
attorneys’ fees and other expenses as and to the same extent as if the matter
were being heard in a court of law). Upon the conclusion of the arbitration
hearing, the arbitrator shall issue a written opinion revealing, however
briefly, the essential findings and conclusions upon which the arbitrator’s
award is based. The award of the arbitrator shall be final and binding. Judgment
upon any award may be entered in any court having jurisdiction thereof.

 

20.     NOTICES

 

Each notice relating to the Plan shall be in writing and delivered in person, by
national recognized courier service or by certified or express mail to the
proper address, with proof of receipt requested. Except as otherwise provided in
any Award Agreement, or as the Committee or Corporation shall, in writing,
notify applicable Participants, former Participants, beneficiaries or other
persons acting for or on behalf of such persons, all notices to the Corporation
or the Committee shall be addressed to it at the principal executive offices of
the Corporation, Attn: Secretary. All notices to Participants, former
Participants, beneficiaries or other persons acting for or on behalf of such
persons shall be addressed to such person at the last address for such person
maintained in the Corporation’s records. No such notice shall be effective until
received by the addressee.

 

21.     GOLDEN PARACHUTE RESTRICTIONS

 

Notwithstanding any other provisions of the Plan to the contrary, if the receipt
of any payments or benefits under the Plan would subject a Participant to tax
under Code Section 4999, the Committee may determine whether some amount of
payments or benefits would meet the definition of a “Reduced Amount.” If the
Committee determines that there is a Reduced Amount, the total payments or
benefits to the Participant under all Awards must be reduced to such Reduced
Amount, but not below zero. It is the intention of the Corporation and any such
Participant to reduce the payments under the Plan only if the aggregate “Net
After Tax Receipts” to such Participant would thereby be increased. If the
Committee determines that the benefits and payments must be reduced to the
Reduced Amount, the Corporation must promptly notify such Participant of that
determination, with a copy of the detailed calculations by the Committee. All
determinations of the Committee under this Section 21 shall be final, conclusive
and binding upon the Corporation and any such Participant. As result of the
uncertainty in the application of Code Section 4999 at the time of the initial
determination by the Committee under this 21), however, it is possible that
amounts will have been paid under the Plan to or for the benefit of a
Participant which should not have been so paid (“Overpayment”) or that
additional amounts which will not have been paid under the Plan to or for the
benefit of a Participant could have been so paid (“Underpayment”), in each case
consistent with the calculation of the Reduced Amount. If the Committee, based
either upon the assertion of a deficiency by the Internal Revenue Service
against the Corporation or a Participant, which the Committee believes has
a high probability of success, or controlling precedent or other substantial
authority, determines that an Overpayment has been made, any such Overpayment
must be treated for all purposes as a loan, to the extent permitted by
Applicable Law, which such Participant must repay to the Corporation together
with interest at the applicable federal rate under Code Section 7872(f)(2);
provided, however, that no such loan may be deemed to have been made and no
amount shall be payable by a Participant to the Corporation if and to the extent
such deemed loan and payment would not either reduce the amount on which the
Participant is subject to tax under Code Sections 1, 3101 or 4999 or generate a
refund of such taxes. If the Committee, based upon controlling precedent or
other substantial authority, determines that an Underpayment has occurred, the
Committee must promptly notify the Corporation of the amount of the
Underpayment, which then shall be paid promptly to the Participant but no later
than the end of the Participant's taxable year next following the Participant’s
taxable year in which the determination is made that the Underpayment has
occurred. For purposes of this Section 21`, (i) “Net After Tax Receipts” means
the Present Value of a payment under the Plan net of all taxes imposed on
Participant with respect thereto under Code Sections 1, 3101 and 4999,
determined by applying the highest marginal rate under Code Section 1 which
applies to the Participant's taxable income for the applicable taxable year;
(ii) “Present Value” means the value determined in accordance with Code
Section 280G(d)(4); and (iii) “Reduced Amount” means the smallest aggregate
amount of all payments and benefits under the Plan which (x) is less than the
sum of all payments and benefits under the Plan and (y) results in aggregate

 

14

--------------------------------------------------------------------------------

 

 

Net After Tax Receipts which are equal to or greater than the Net After Tax
Receipts which would result if the aggregate payments and benefits under the
Plan were any other amount less than the sum of all payments and benefits to be
made under the Plan. If any payment or benefit is reduced under this Section 21,
such reduction shall be made in the following order: (i) first, any future cash
payments (if any) shall be reduced (if necessary, to zero); (ii) second, any
current cash payments shall be reduced (if necessary, to zero); (iii) third, all
non-cash payments (other than equity or equity derivative related payments)
shall be reduced (if necessary, to zero); and (iv) fourth, all equity or equity
derivative payments shall be reduced. Any necessary reduction in each
subcategory shall first be applied to the latest scheduled payment in such
subcategory and shall continue to the extent necessary until the most current
payment is reduced or eliminated.

 

22.     CLAWBACKS

 

Notwithstanding any provision of the Plan to the contrary, each Participant’s
benefits awarded or paid hereunder (including, but not limited to, payments of
cash, equity underlying grants, and equity released from restrictions) may be
subject to recoupment by the Corporation to the extent (i) required under the
applicable requirements of Section 304 of the Sarbanes-Oxley Act of 2002 and/or
Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act of
2010 (each as in effect from time to time, any applicable rules and regulations
with respect thereto that are promulgated thereunder by the Securities and
Exchange Commission and the exchange(s) and/or other trading facility(ies) on
which any class of securities of the Corporation is traded), (ii) required by
any other policy or rule adopted by the Board or the Corporation’s stockholders
pursuant to a duly authorized vote or (iii) as may be provided in a particular
Award Agreement. To the extent these recoupment rules apply to any Participant,
but without in any way limiting the generality of the foregoing, the
Participant’s Awards shall be subject to recoupment under the Corporation’s
clawback policy, as in effect from time to time (the “Clawback Policy”), to the
extent provided therein. The Corporation intends, but the Corporation does not
and cannot guarantee, that to the extent any payment under the Plan qualifies as
non-qualified deferred compensation (as defined under Section 409A of the Code
and the regulations promulgated thereunder) any recoupment required under this
Section 22 shall either be exempt from Section 409A of the Code or comply with
the applicable requirements of Section 409A of the Code regarding the prohibited
acceleration of payments of deferred compensation.

 

23.     CERTAIN RULES OF CONSTRUCTION

 

23.1 The headings and subheadings set forth in the Plan are inserted for the
convenience of reference only and are to be ignored in any construction of the
terms set forth herein.

 

23.2 Wherever applicable, the neuter, feminine or masculine pronoun as used
herein shall also include the neuter, masculine or feminine, as the case may be.

 

23.3 The words “hereof,” “herein,” “hereunder” and similar words refer to the
Plan as a whole and not to any particular provision of the Plan; and any
subsection, Section, Schedule, Appendix or Exhibit references are to the Plan
unless otherwise specified.

 

23.4 The term “including” is not limiting and means “including without
limitation.”

 

23.5 References in the Plan to any statute or statutory provisions include a
reference to such statute or statutory provisions as from time to time amended,
modified, reenacted, extended, consolidated or replaced (whether before or after
the date of the Plan) and to any subordinate legislation made from time to time
under such statute or statutory provision.

 

23.6 References to the Plan or to any other document include a reference to the
Plan or to such other document as varied, amended, modified, novated or
supplemented from time to time.

 

23.7 References to “writing” or “written” include any non-transient means of
representing or copying words legibly, including by facsimile or electronic
mail.

 

23.8 References to “$” are to United States Dollars.

 

23.9 References to “%” are to percent.

 

 

15

 

 

 

 